        Case 2:20-cv-00078-JRG Document 102 Filed 03/31/21 Page 1 of 1 PageID #: 3597
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court  EASTERN DISTRICT OF TEXAS (MARSHALL DIVISION)                               on the following
      G Trademarks or         ✔ Patents.
                              G             (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
      2:20-cv-00078                                                        EASTERN DISTRICT OF TEXAS (MARSHALL DIVISION)
PLAINTIFF                                                                    DEFENDANT
 CELLULAR COMMUNICATIONS EQUIPMENT LLC                                         HMD GLOBAL OY



        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 US 7,218,923                             5/15/2007                   CELLULAR COMMUNICATIONS EQUIPMENT LLC

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT
  Accordingly, it is ORDERED that all claims asserted by CCE against HMD are DISMISSED WITH PREJUDICE and all claims asserted by HMD
  against CCE are DISMISSED WITHOUT PREJUDICE.




CLERK                                                        (BY) DEPUTY CLERK                                          DATE

                                                                     nkl                                                   3/31/21
Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
